Citation Nr: 1028498	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk







INTRODUCTION

The Veteran had active service from July 1969 to July 1971 and 
from January 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision issued in March 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
service connection for residuals of poliomyelitis with symptoms 
affecting the lower back (claimed as back pain).  

In his August 2006 substantive appeal (on VA Form 9), the Veteran 
requested a Travel Board hearing.  In a May 2007 letter, he was 
notified that his hearing had been scheduled for June 26, 2007, 
but he failed to appear for the proceeding and has not provided 
an explanation for his absence or requested to reschedule the 
hearing.  So his hearing request is considered withdrawn.  38 
C.F.R. § 20.704(d).

The Veteran is claiming service connection for a low back 
disability as a result of an injury incurred in service.  There 
is also some question, however, as to whether the Veteran's 
current disability is a residual of his early childhood polio, 
and if so, whether any such residuals were aggravated in 
service.  All theories of entitlement must be considered.  As 
such, the issue is characterized as shown on the first page of 
this decision and it is acknowledged that such description 
includes a claim of entitlement to service connection for all 
currently diagnosed low back disabilities, including but not 
limited to degenerative disc disease at L5-S1, degenerative joint 
disease at L4-L5, spondylolisthesis of L4 and/or residuals of 
poliomyelitis, with symptoms affecting the lower back.  See also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.)




REMAND

Additional development with regard to the claim of service 
connection for low back disability is necessary to satisfy VAs 
duty to assist the Veteran.

The record reflects that there are outstanding VA medical records 
identified by the Veteran which may be pertinent to the claim on 
appeal.  In a November 2005 statement, the Veteran reported that 
he received treatment at the VA Medical Centers (VAMCs) in Lake 
City and Gainesville, Florida in 1993, the same year that he was 
discharged from service.  While the claims file currently 
includes outpatient treatment records from VAMC Lake City and 
Gainesville, these records only date back to 2001, and it does 
not appear that the RO attempted to obtain records dating back to 
1993 from these facilities.  This is critical to the Veteran's 
claim, because if obtained, these records could show continuity 
of symptoms of back pain and/or the presence of a chronic back 
disability within a year of active duty discharge.  

Importantly, the RO denied this claim based on an assumption that 
the Veteran's current back pain stemmed from the Veteran's 
childhood polio; however, there is no medical evidence in the 
claims file at present to support that assumption.  Moreover, 
even if a medical professional ultimately determines that the 
childhood polio is indeed the cause of the current back 
disability, in-service aggravation must still be considered, 
particularly given that no back disability was noted at the time 
of entry into service.  As such, it is critical that any medical 
records showing treatment for back pain that may exist from 1993 
be obtained.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of treatment from VAMC Lake City and 
Gainesville dating back to 1993.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the VAMC Lake 
City and Gainesville all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran, since his discharge 
from active duty in 1993.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  If appropriate, and in particular if the 
requested records from Lake City and 
Gainesville VA dating back to 1993 are 
obtained, then schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the low 
back disability.  The claims file should be 
made available to the examiner in conjunction 
with the requested study.  All indicated 
tests should be accomplished.  The examiner 
should provide specific comments as to any 
relationship between the Veteran's childhood 
polio and all current back disabilities.  If 
the examiner determines that a relationship 
does exist, then he or she should opine as to 
whether it is at least as likely as not that 
any pre-existing back condition was 
aggravated in service, beyond the natural 
progression of the disease.  If no pre-
existing condition is found, the examiner 
should also opine as to whether it is at 
least as likely as not that the Veteran's 
current back disability had its onset during 
service.  A complete rationale should 
accompany all opinions expressed.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for a low back disability on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case (SSOC) 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.       
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




